Citation Nr: 9910830	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-35 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for shortening of the 
left lower extremity.  

3.  Entitlement to service connection for bilateral 
perforation of the ear drums.  

4.  Entitlement to service connection for a cervical spine 
disorder.  

5.  Entitlement to an increased rating for neuropathy, left 
crural nerve causing paresis of the left lower extremity, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to June 
1949 and from December 1950 to February 1952.  He was wounded 
in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issue of entitlement to payment of unauthorized medical 
expenses which were incurred pursuant to private 
hospitalization beginning February 21, 1997 will be the 
subject of a separate decision.  

At his November 1996 RO hearing, the veteran specifically 
withdrew his claims for an increased rating for his thumb 
wound and for a total disability rating based on individual 
unemployability.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), although it did 
notify the veteran of the provisions of the regulation in the 
statement of the case.  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims; 
herein referred to as Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The veteran failed to report for a hearing scheduled before a 
member of the Board in April 1998.  Pursuant to 38 C.F.R. 
§ 20.704 (1998), the Board proceeds with its review of the 
appeal.  The representative made a written presentation, on 
the veteran's behalf.  

In the July 1998 presentation, the representative claimed 
service connection for anxiety.  The issue of entitlement to 
service connection for anxiety has not been developed for 
consideration by the Board.  It is referred to the RO for 
such action as may be deemed appropriate.  Regardless, the 
issue of entitlement to service connection for anxiety is not 
before the Board.  Jurisdiction does indeed matter and it is 
not "harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  38 
C.F.R. § 19.13 (1998).  The Court has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  None of the steps required for jurisdiction have 
been satisfied.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  See also Ledford v. West, 
136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 (1998); 
Shockley v. West, 11 Vet. App. 208 (1998).  The record does 
establish that there was a prior denial of service connection 
of an anxiety disorder.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no clear diagnosis of PTSD from a competent 
medical source.  

3.  There is no competent medical evidence of shortening of 
the left lower extremity.  

4.  There is no competent evidence that the veteran has 
bilateral perforation of the ear drums.  

5.  There is no evidence of cervical arthritis during service 
or within the first year following service.  

6.  The veteran's neck was normal when he was released from 
active service.  

7.  There is no credible continuity of neck symptoms for many 
years after service.  

8.  The evidence establishes that the veteran's neck 
disability had its onset approximately 30 years after 
service.  

9.  There is no competent evidence associating the veteran's 
neck disability with his service-connected wound or its 
residuals.  

10.  Neuropathy, left crural nerve causing paresis of the 
left lower extremity, results complete paralysis of the 
crural nerve.  There are no sciatic or other nerve deficits 
and the disability does not approximate a severe injury to 
Muscle Group XVII.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).  

2.  The claim for service connection for shortening of the 
left lower extremity is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The claim for service connection for bilateral 
perforation of the ear drums is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  A neck disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  The claim of service connection for a 
neck disability as secondary to the service-connected wound 
or its residuals is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).  

5.  The criteria for an increased rating for neuropathy, left 
crural nerve causing paresis of the left lower extremity, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Codes 5317, 8520, 8526 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations on Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disabilities resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The rating decisions, statement of the case and 
supplements adequately informed him of the lack of evidence 
to support his claim, in accordance with 38 U.S.C.A. § 5103 
(West 1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  He has not 
indicated that any additional pertinent evidence is 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The representative has requested additional development.  
However, the record is voluminous.  There are no outstanding 
records.  Lastly, the duty to assist attaches only if there 
is a well grounded claim.

I.  PTSD

As noted above, the first requirement for a well grounded 
claim for service connection is evidence of a current 
disability.  This evidence must come from a competent medical 
source and the veteran's mere assertion that he has the 
disability does not constitute competent evidence.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  It is not enough 
to show injury during service, rather there must be competent 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

These basic principles are reflected in the regulation 
dealing with service-connection for PTSD. The first 
determination must be whether there is a clear diagnosis of 
PTSD.  It can not be assumed that the veteran has PTSD on the 
basis of combat or some other stressful experience.  
38 C.F.R. § 3.304(f) (1998).  

In this case, there is clear evidence that the veteran was 
injured in combat.  However, there is no competent evidence 
that he has PTSD.  He has had numerous psychiatric 
examinations and none of the medical professionals have 
diagnosed PTSD.  Since the evidence does not contain any 
competent diagnosis of PTSD, the claim is not well grounded 
and must be denied.  The veteran's assertion that he has 
PTSD, even when submitted as testimony, is not competent and 
does not serve to establish a well grounded claim.  

II.  Shortening Of The Left Lower Extremity

Here, again, there is no competent medical evidence of 
shortening of the left lower extremity during or after 
service.  There is not even evidence of shortening after the 
veteran was hit by a truck, in December 1994 and subsequently 
had knee surgery.  It should be noted that, on the January 
1997 VA examination, a physician expressed the opinion that 
there was no shortening.  As there is no competent evidence 
of a current shortening of the left lower extremity, the 
claim is not well grounded and must be denied.  Any lay 
assertion that there is shortening is not competent. 

III.  Bilateral Perforation of the Ear Drums

The veteran has asserted that artillery fire, when he was 
wounded, damaged his ear drums and caused a ringing in his 
ears, as well as headaches.  There is no evidence of current 
acoustic trauma residuals from a competent medical source.  
In the absence of competent evidence of current disability, 
the claim is not well grounded and must be denied.  

38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)

These provisions lighten the evidentiary burden for combat 
veterans.  However, they do not make a claim well grounded 
where there is no competent evidence of current disability.  
So, while the Board has considered these provisions, they do 
not assist the veteran in the pursuit of the above claims.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).  See Caluza.  Section 1154 merely lightens one 
evidentiary burden; what happened then (in service).  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The veteran 
remains under an obligation to establish a well grounded 
claim.  In regard to the claims for PTSD, shortening of the 
extremity and an ear disability, the veteran has failed to 
establish either a current disability or a nexus to service.  

IV.  Cervical Spine

This issue has been characterized as entitlement to service 
connection for  osteoporosis of the cervical spine; however, 
the veteran's neck disorder has been variously diagnosed.  It 
is clear that the veteran does have a current cervical spine 
disorder for which he is seeking benefits.  Consequently, the 
Board construes the issue as entitlement to service 
connection for a cervical spine disorder.  

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) do not 
remove the requirement for a well grounded claim but do 
lessen the veteran's burden of proof.  The section sets forth 
a three-step sequential analysis.  Collette v. Brown; 
2 F.3d. 389 (Fed.Cir. 1996).  First, it must be determined 
whether the veteran has proffered satisfactory lay or other 
evidence of service incurrence.  At his November 1996 
hearing, the veteran testified that his neck was injured when 
he was wounded.  The Board finds that the veteran's report of 
a neck injury during combat is satisfactory lay evidence of 
an injury.  Second, it must be determined whether the 
proffered evidence is consistent with the circumstances of 
the veteran's combat service.  On this point, the Board finds 
that the injury is consistent with the veteran's combat 
service.  However, section 1154 does not establish a 
presumption of service connection.  The Board remains under 
an obligation to review all the evidence and determine 
whether the claim is well grounded.

The service medical records show the veteran sustained a 
wound of the left buttocks, abdominal wall and flank in 
September 1951.  They do not confirm the presence of a neck 
injury or the episode of paralysis the veteran has testified 
of.  

The summary of a January 1952 hospitalization shows that the 
veteran was being observed for possible intestinal 
obstruction following the wound.  Examination of his head, 
eyes, ears, nose and throat did not disclose any neck 
symptoms.  The physician reported that the musculoskeletal 
examination was negative.  The doctor specifically stated 
that the veteran's head and neck were symmetrical and supple.  

The report of the February 1952 examination for separation 
from service reveals that a physician found the veteran's 
neck and spine to be normal.  

On the June 1952 VA examination, there were no neck 
complaints and the orthopedic and neurologic evaluations did 
not disclose any neck disability manifestations.  

There is no evidence of arthritis during service or within 
the first year following the veteran's release from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

During VA hospitalizations in October 1968 and November 1968, 
the veteran was examined for back complaints.  There were no 
neck complaints or findings.  

Various other complaints were treated in May and June 1975, 
without an indication of neck symptomatology.  

On the hospitalization in October and November 1975, the 
abdominal and buttocks wounds were noted.  The physician 
stated that the rest of the examination was essentially 
negative.  

The veteran was readmitted later in November 1975.  There 
were diagnoses of arteriosclerotic heart disease and the 
status following a wound of the abdomen.  Again, the rest of 
the examination was essentially normal.  

The veteran was hospitalized for his heart disease in 
November 1979.  There was evidence of a gunshot wound of the 
abdomen.  Physical examination showed him to be in no acute 
distress.  There were no remarkable findings, other than that 
he was apprehensive.  

The summary of the December 1979 VA hospitalization discloses 
that a left abdominal wound and right abdominal hernia were 
considered; and that no abnormalities were found on physical 
examination.  

There were no neck complaints or findings on the January 1981 
VA examination.  

The February 1981 VA examination specifically reported that 
there were no restrictions of the spine, trunk, and neck.  

The report of an April 1982 VA examination shows that the 
neck was specifically examined.  The range of motion and 
appearance were normal.  There was questionable tenderness 
over the right anterior triangle.  

The claims folder contains the veteran's sworn testimony 
given in a December 1983 deposition pertaining to a February 
1982 accident.  The veteran provided a sworn description of 
his combat injuries which did not included the neck.  
Transcript, at 11, 12.  He stated that his residuals were 
just scars, "no damage done."  Transcript, at 12.  He 
reported that he had had a VA orthopedic examination in late 
1981 and was "in A-1 shape, not a fracture, chip or 
anything, or curvature or nothing."  Transcript, at 25.  In 
response to the question "So, prior to this accident 
[February 1982], did you ever have any problems with your 
neck?"  The veteran responded, "No, sir."  Transcript, at 
49.  He was asked, "This orthopedic surgeon that checked you 
out before the accident wasn't checking out for a neck, a 
back problem of any kind?"  The veteran replied, "He 
checked me over, the whole works, neck, back, legs, head, 
everything."  Transcript, at 49, 50.  The veteran's wife 
testified, "He never had nothing until this automobile 
accident."  He added, "I was perfect."  Transcript, at 51.  
The veteran further testified that a private physician told 
him that neck and back injuries were due to the February 1982 
accident.  Transcript, at 120.  

To summarize, after the veteran was wounded, his neck was 
examined in January 1952 and the physician expressed the 
opinion that it was symmetrical and supple.  On the February 
1952 separation examination, a physician found the veteran's 
neck and spine to be normal.  After service, many years 
passed without any neck complaints or abnormalities.  There 
were several occasions on which there were specific normal 
neck findings.  In 1983, the veteran swore under oath that he 
had no neck symptoms before a 1982 accident.  The sum of this 
evidence is clear and convincing that the veteran did not 
have a neck disability before 1982.  This clear and 
convincing evidence establishes that there is no connection 
between the injury in service and the veteran's post service 
neck symptoms.  

There is no evidence from a competent medical source that the 
service-connected wound or its residuals caused or aggravated 
the neck disability.  See Grivois v. Brown, 6 Vet. App. 136 
(1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the 
absence of competent evidence linking a cervical disability 
to service, the claim is not well grounded.  The veteran's 
assertion that there is a link is not competent and does not 
establish a well grounded claim.

V.  An Increased Rating For Neuropathy, Left Crural Nerve 
Causing Paresis Of The Left Lower Extremity, 

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps, at 344.  

Considering the history of the wound, in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1998), the service medical records 
show that the veteran was wounded in September 1951.  The 
missile entered (or exited) the left lower abdomen, went 
through the ilium, and exited (or entered) the left flank, 
involving the left buttocks.  An October 1951 X-ray study 
identified a fracture in the lateral portion of the left 
ilium, one inch above the acetabulum.  An October 1951 
clinical note reports that the X-rays revealed an ilium 
fracture with a 3 by 3 centimeter hole in the crest.  The 
wounds were debrided with secondary closure.  A summary from 
the hospital in Korea, dated October 3, 1951, shows a 
diagnosis of fracture, compound, comminuted (FCC), ilium, 
left, without artery or nerve involvement, not depressed or 
impacted.  The veteran was transferred to a hospital in 
Japan.  A summary from that facility, dated October 15, 1951, 
shows that the wounds which had previously been debrided and 
packed were closed at that station.  An FCC left ilium was 
noted.  Another hospital summary shows the veteran was 
admitted in late October 1951 and went on leave in November 
1951.  Diagnoses included a penetrating shell fragment wound 
of the left buttock and a fracture, compound, comminuted, of 
the left ilium.  

The report of the February 1952 separation examination noted 
that the missile passed through the upper lateral portion of 
the buttock.  The wounds were debrided in Korea.  The wound 
had a secondary closure in Japan.  The wound was well healed 
without any defect.  There was no muscle atrophy.  There was 
no evidence of major nerve or artery involvement.  The left 
lower extremity was strong and the veteran walked without a 
limp.  The physician expressed the opinion that, in so far as 
the wounds were concerned, the veteran was not disabled.  

The first VA examination was done in June 1952.  There were 
residual gunshot wound scars on the abdomen and hip.  The 
veteran complained of intermittent pain in those areas. 
Examination disclosed an irregular entrance wound scar on the 
left lower abdomen, 3 inches by 1 inch, and the post 
operative exit wound scar on the exterior aspect of the left 
hip, 4 inches by 1 inch.  The scars were non-adherent and 
non-tender.  There was no limitation of motion of the left 
leg.  Neurological examination revealed the veteran's 
reflexes to be intact with a normal range of motion in the 
lower extremities.  There was hypesthesia to pin over the 
upper anterior third and upper lateral half of the left 
thigh.  The diagnosis was scars, etc., residuals of gunshot 
wound; and post traumatic neuritis, mild, of the left femoral 
cutaneous and lumbo-inguinal nerves, left.  

In a July 1952 rating decision, the RO granted service 
connection for scars, gunshot wound, post traumatic neuritis, 
left thigh, rated as 10 percent disabling under Code 8626.  A 
February 1953 rating decision increased the evaluation to 20 
percent, effective the day after the veteran completed his 
active service.  Scars were separately rated.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Disability of the anterior crural nerve (femoral) will be 
rated as follows:  Complete paralysis of the quadriceps 
extensor muscles will be rated as 40 percent disabling.  
Incomplete paralysis will be rated as 30 percent disabling 
where severe, 20 percent disabling where moderate, and 10 
percent disabling where mild.  38 C.F.R. Part 4, Code 8526 
(1998).  Neuritis (code 8626) and neuralgia (code 8726) will 
be rated under the above criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123 (1998).  

In the absence of evidence of organic changes due to nerve 
damage, the 20 percent rating was the highest assignable for 
neuritis.  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In March 1996, the RO reviewed recent VA outpatient treatment 
reports and continued the 20 percent rating.  

The report of VA hospitalization in May 1996 had diagnoses 
including chronic hip, pelvis and leg pain; and gunshot wound 
left hip and pelvis.  The veteran complained of chronic pain 
and being unable to walk properly.  Neurologic examination 
revealed some give-way weakness in the left lower extremity 
and some 3/5 weakness in the left hip abductors and 
extensors.  The veteran was treated with a chronic pain 
program, physical therapy and occupational therapy.  His gait 
pattern improved greatly, especially with a knee brace and 
crutches.  

In July 1996, the veteran's lower extremity disability was 
found to be complicated by multiple small emboli and small 
vessel disease secondary to diabetes.  Service connection for 
these disorders has not been established.   

In a November 1996 statement, the veteran asserted that the 
disability should be rated as a deep penetrating wound.  

At his November 1996 RO hearing, the veteran testified as to 
his initial injury.  He said that he continued to experience 
pain and was treated with monthly injection in the left 
buttocks.  The injections gave him some relief for awhile.  
Hearing Transcript (H.T.) at 4.  He also told of weakness 
from his hip to his knee.  He currently wore a brace for the 
weakness.  H.T. at 5.  

The veteran was granted a VA peripheral nerve examination in 
January 1997.  He came in a wheel chair carrying crutches.  
He stated that he lost control of both legs over the past 
years.  He stated that he lost complete control once or twice 
a month.  He reported left foot drop.  Neurologic examination 
disclosed +3/5 strength in the left lower extremity as 
compared to 4/5 in the right.  The doctor specified that 
there was no significant evidence of muscle atrophy in the 
lower extremities.  Patellar and Achilles reflexes were +2/4 
on the right and +1/4 on the left.  The physician explained 
that the lower extremities appeared to have involvement of 
the crural nerve on the left with a moderate degree of foot 
drop of the left foot.  That would be in keeping with the 
wound.  The diagnosis was traumatic arthritis, left hip 
secondary to gunshot wound with left foot drop secondary to 
sacral plexus injury.  The report shows that X-rays were 
ordered and does not indicate that the results were reviewed 
before the diagnosis was made.  

The physician who read the January 1997 X-ray films reported 
the bony cortex and trabecular pattern were normal 
throughout.  No destructive proliferative lesions were noted.  
No fractures were demonstrated.  The visualized joints were 
normal.  The doctor's impression was that the X-rays revealed 
normal right and left hips.  

On the January 1997 VA muscle examination, the doctor 
reviewed the history of the veteran's wound.  The examiner 
reported that there was no swelling, deformity, angulation, 
false motion, or shortening.  There did appear to be some 
left hip involvement with restricted motion.  As to the 
muscles, there was no significant tissue loss.  It was noted 
that the posterior wound involved the buttocks muscles of 
Group XVII.  The buttocks scar was 12 by 0.8 centimeters.  No 
adhesion was apparent.  There was no apparent joint 
involvement; although the sacral nerve appeared to be 
affected.  Strength was 3/5 on the left as compared to 5/5 on 
the right.  The only evidence of pain was tenderness of the 
scars to palpitation; as noted above, the scars are rated 
separately.  There was no evidence of muscle hernia.  The 
diagnosis was status post gunshot wound left lower quadrant, 
exiting through buttocks area.  

The report of the April 1997 VA examination shows the history 
of the wound was recounted.  The veteran stated that pain had 
become so severe that he was treated with Codeine and other 
medication, but currently Tylenol was his primary medication.  
He stated that both legs gave out and he had fallen.  He also 
stated that he could not walk without a brace on his left leg 
and refused to take it off for the examination.  He told of 
nerve blocks giving some relief.  He came in using crutches, 
without a wheelchair.  The left hip scar was 71/2 by 1 
centimeters and the abdominal scar, located 6 centimeters 
above the inguinal ligament, was 12 by 8 centimeters.  Hip 
motion was 5 degrees abduction on the left as compared to 35 
degrees on the right.  He could not adduct the left hip but 
could strongly adduct the right hip.  The diagnosis was 
gunshot wound involving the posterior buttock area and 
muscles of the pelvic girdle, Group XVII and gunshot wound of 
the left lower quadrant anterior abdomen, involving Muscle 
Group XIX.  There was also a diagnosis of traumatic arthritis 
of the left hip secondary to the gunshot wound  and fracture 
of the ileum at the time of the injury in September 1951.  
The doctor remarked that the traumatic arthritis of the hip 
appeared to be clearly the result of the in-service injury.  
The injury also caused paresis of the entire left leg, 
requiring a knee brace for stabilization.  

On the neurological portion of the examination, it was noted 
that the veteran complained of hip and abdominal pain, and 
had weak legs, requiring crutches for support.  The examiner 
reported that the veteran was unable to tell light touch or 
pin prick.  Examination of the lower extremities showed 
paresis of the left leg.  The quadriceps muscles were 3+ on 
the right and 1+ on the left.  There was no evidence of 
clonus.  The veteran was unable to squat or walk on his toes 
or heels.  Touch, pain, and temperature sensation were poor 
in the left leg from the groin to the toes.  There was good 
vibration sense in the left ankle.  The diagnosis was that 
the veteran sustained a gunshot wound which resulted in 
neuropathy to the left crural nerve causing paresis of the 
left leg and hip dysfunction and left foot drop.  

Since the doctor associated the symptoms with the crural 
nerve, in April 1997, the RO granted a 40 percent evaluation, 
which is the highest assignable for impairment of the crural 
nerve.  

The Board has considered the assignment of a higher rating 
under other criteria.  

Looking to the neurologic rating criteria, there is no 
evidence of the involvement of other nerves or of symptoms 
which would warrant a higher rating under the criteria for 
other nerves.  38 C.F.R. § 4.124a (1998).  The April 1997 
rating decision used Code 8520, which refers to the sciatic 
nerve, instead of Code 8526 which pertains to the crural 
nerve.  The rating decision does not mention the sciatic 
nerve but repeatedly discusses the crural nerve, so it is 
clear that the rating was based on the crural nerve.  More 
importantly, there is no evidence from any physician or other 
competent witness that the sciatic nerve (or any nerve other 
than the crural) is involved.  Consequently, there is no 
basis to rate the disability under the criteria for any nerve 
other than the crural  38 C.F.R. § 4.20 (1998).  

Nerve and muscle injuries are manifested by essentially the 
same functional impairment and the same manifestations may 
not be compensated twice under different rating codes.  
38 C.F.R. § 4.14 (1998).  So, while an additional rating may 
not be assigned for the muscle injury, the Board has 
considered the possibility of alternatively assigning a 
higher rating based on muscle wounds.  The physicians have 
identified the wound as involving Muscle Group XVII.  Muscle 
Group XVII functions in extension of hip (1); abduction of 
thigh; elevation of opposite side of pelvis (2, 3); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XIV (6) in postural support of body steadying pelvis upon 
head of femur and condyles of femur on tibia (1). Pelvic 
girdle group 2: (1) Gluteus maximus; (2) gluteus medius; (3) 
gluteus minimus.  A injury to Muscle Group XVII will be rated 
as noncompensable if slight; 20 percent disabling if 
moderate, 40 percent disabling if moderately severe, and 50 
percent disabling if severe.  38 C.F.R. Part 4, Code 5317 
(1998).  Thus, a rating in excess of the current 40 percent 
would require a severe muscle injury.  

The veteran's through and through wound would indicate at 
least a moderate injury.  A severe injury would also require 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Here, the 
bullet punctured the pelvis, it did not shatter the pelvis.  
There was some debridement, but it was not the extensive 
debridement consistent with a severe muscle injury.  There 
was no open fracture, prolonged infection, or sloughing of 
soft parts, or intermuscular binding and scarring.  The 
tender scars are separately rated and do not involve the 
muscles.  The scars are not ragged, depressed and adherent 
indicating wide damage to muscle groups in missile track.  
Examination has not demonstrated any loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
There is no evidence that the muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate some weakness but not a severe 
impairment of function.  The X-rays show no retained foreign 
bodies.  There is no atrophy, adhesions or other indicators 
of severe muscle damage.  38 C.F.R. § 4.56 (1996, 1998).  

While the veteran is competent to assert that his service-
connected disability has increased, the findings of the 
trained medical professionals are substantially more 
probative as to whether the disability has increased to the 
extent that it approximates the criteria for a higher rating.  
In this case, as discussed above, the medical findings 
establish that the disability does not approximate any 
applicable criteria for a higher rating, or for an additional 
rating, for the wound residuals.  38 C.F.R. § 4.7 (1998).  
The evidence on this point is not in approximate balance, 
rather the preponderance of evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).  

The examiner has noted that the veteran has a foot drop.  
However, neither the manifestations nor the nerve involved 
give rise to an informal claim for special monthly 
compensation based on loss of use of a foot.  38 C.F.R. 
§ 4.63 (1998).


ORDER

Service connection is denied for post traumatic stress 
disorder, shortening of the left lower extremity, bilateral 
perforation of the ear drums, and a disorder of the cervical 
spine.  

An increased rating for neuropathy, left crural nerve causing 
paresis of the left lower extremity, is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



